NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4879-18T1

P.T.,

          Plaintiff-Respondent,

v.

J.M.,

     Defendant-Appellant.
______________________________

                    Argued February 5, 2020 — Decided February 25, 2020

                    Before Judges Koblitz, Gooden Brown, and Mawla.

                    On appeal from the Superior Court of New Jersey,
                    Chancery Division, Family Part, Union County, Docket
                    No. FM-20-0254-12.

                    Jessica Ragno Sprauge argued the cause for appellant
                    (Weinberger Divorce & Family Law Group, LLC,
                    attorneys; Jessica Ragno Sprauge, on the brief).

                    Marianne Zembryski argued the cause for respondent.

PER CURIAM
        Defendant J.M.1 appeals from a May 31, 2019 order modifying custody

and parenting time provisions of the parties' marital settlement agreement

(MSA). We reverse and remand for further proceedings.

        Defendant and plaintiff P.T. were married for approximately two-and-a-

half years and divorced in November 2012. One child, A.M., was born of the

marriage, and was two years old at the time of the divorce. In the MSA, the

parties agreed to "share joint legal and physical custody of the parties' minor

child," and neither was designated parent of primary residence. Defendant's

parenting time was as follows:

              (b) [D]efendant shall have parenting time with the
              minor child every Tuesday and Thursday from 6:00
              p.m. until 8:00 p.m. [Plaintiff] shall drop-off [A.M.] at
              6:00 p.m. at [defendant']s residence and [defendant]
              shall return the child at 8:00 p.m. at [plaintiff]'s
              residence . . . . [Defendant] shall have overnight
              parenting time on alternate weekends, from 6:00 p.m.
              Friday until 6:00 p.m. Sunday, which has already
              commenced as of January 13, 2012. The [plaintiff]
              shall drop off [A.M.] at 6:00 p.m. at [defendant]'s
              residence on Friday, and [defendant] shall drop-off
              [A.M.] at 6:00 p.m. on Sunday at [plaintiff]'s residence
              . . . . In addition, [defendant] shall have one overnight
              with [A.M.] alternating Thursdays. For this particular
              Thursday parenting time, [defendant] shall pick up
              [A.M.] at [plaintiff's] residence at 6:00 p.m. and
              [plaintiff] shall pick-up Friday at [defendant]'s
              residence at 9:00 a.m. It is the parties' intent that as the

1
    We use initials to protect the child's privacy.
                                                                             A-4879-18T1
                                           2
            child becomes older, [defendant]'s parenting time shall
            increase.

            (c) Both parties will make best efforts to timely drop-
            off and/or pick up the child for parenting time, and
            absent an emergency, neither party shall be more than
            thirty minutes early or tardy.

      The MSA included provisions for holidays and vacation time and

stipulated the parties would attempt to resolve future disputes through

discussion and mediation prior to filing a court application. Also relevant to

this appeal was a provision of the MSA stating: "Neither party shall intentionally

schedule any activities for the child on weekends that the other parent has the

child with him or her, without the consent of the other party."

      A parenting time dispute developed, which the parties unsuccessfully

attempted to resolve through mediation. In 2019, plaintiff filed a notice of

motion in aid of litigant's rights and sought, among other relief, a modification

to the parenting time schedule because the MSA was negotiated when A.M. was

less than two years old, and she was now nearly nine and in school. She also

claimed parenting time should be modified because of "the inconsistency in the

[d]efendant's exercise of his parenting time and the very abrasive manner in

which [he] interact[ed] and communicate[d]" with her.         Plaintiff sought to

eliminate defendant's Tuesday/Thursday midweek dinners replacing them with


                                                                          A-4879-18T1
                                        3
a Thursday overnight, and increase his weekend parenting time to commence

from Thursday and continue through Sunday on alternating weeks.

      Defendant opposed plaintiff's motion and filed a cross-motion to increase

his parenting time to have an overnight every Thursday, alternating weekends

from Friday to Sunday, and dinners Tuesday night. Defendant proposed an

equal shared parenting schedule during the summer.

      The motion judge heard oral argument and found a change in

circumstances based on A.M.'s maturation. The judge directed the parties to

mediation with family division staff before deciding the motions. Mediation

was partially successful but did not resolve the issues raised on appeal.

      Nearly three months later, the motion judge signed the May 31, 2019

order. In pertinent part, the order read as follows:

            8. Defendant's parenting time with [A.M] is modified
            such that [d]efendant shall have alternate weekends
            beginning on Thursday pick-up from school until
            Sunday drop-off at 6:00 p.m. when school is in session
            on Monday, and 8:00 p.m. when school is not in session
            on Monday. (All pick-up and drop-offs not occurring
            at school shall occur at the curb outside [p]laintiff's
            home).

            9. On those weeks that [d]efendant does not have
            alternate weekend parenting time with [A.M.], he shall
            have parenting time on Tuesdays from 6:00 p.m. to 8:00
            p.m.


                                                                            A-4879-18T1
                                        4
      ....

12. During parenting time, both parents shall ensure
that [A.M.] attend[s] and [is] transported to and from
scheduled extracurricular activities and social events,
regardless of which party may have parenting time on
the day the activity or event falls. If an activity or event
falls during [d]efendant's parenting time and
[d]efendant is unwilling or unable to transport [A.M.]
to same, [p]laintiff shall have the option of transporting
[A.M.] to and from the activity or event. In the event
that [p]laintiff transports [A.M.], and the activity or
event ends more than one and one half (1.5) hours prior
to the conclusion of [d]efendant's scheduled parenting
time, [p]laintiff shall return [A.M.] to the [d]efendant
at the conclusion of the activity or event.

13. The parties shall exchange [A.M.'s] sports and
activity schedules immediately upon his or her receipt
of same. In the event of changes to the schedule, the
parent receiving same shall immediately notify the
other of the changes. If either [p]laintiff or [d]efendant
learns that he or she will be unable to transport [A.M.]
to such events or activities, he or she shall notify the
other five days prior to the event. Neither party may
withhold information about any of [A.M.'s] activities
from the other Parent.

14. [A.M.] shall also be permitted to attend special
events, including, but not limited to, birthday parties for
her family and friends, without consideration of which
party is scheduled to have parenting time on the day the
special event falls. Notice shall be given ten (10) days
prior to the event in writing. The party enjoying
parenting time shall ensure that [A.M.] is transported to
and from the event, or if that party is unable or
unwilling to do so, the party that wishes [A.M.] to
attend the special event shall transport her to and from

                                                               A-4879-18T1
                             5
             same. If a party is unwilling or unable to transport
             [A.M.] to a special event, he or she shall notify the other
             five days prior to same.

                   ....

             17. Defendant's requests to hold [p]laintiff in violation
             of [l]itigant's [r]ights for not making [A.M.] available
             for daily communication with [d]efendant while on
             vacation during August, 2018; enrolling [A.M.] in
             summer camp without [d]efendant's authorization and
             failing to notify [d]efendant of [A.M.'s] medical
             appointments are denied . . . .

      The statement of reasons attached to the order stated: "This court set forth

on the record its reasoning for the decisions included in the attached [o]rder

pertaining to the parties' financial issues, including . . . the non-holiday parenting

time schedule[,] [and] other issues arising from weekday and weekend parenting

time . . . ." The only other reasoning in the statement of reasons pertained to the

holiday parenting time schedule and the notice plaintiff should provide

defendant regarding A.M.'s medical appointments.

      "Appellate courts accord particular deference to the Family Part because

of its 'special jurisdiction and expertise' in family matters." Harte v. Hand, 433
N.J. Super. 457, 461 (App. Div. 2013) (quoting Cesare v. Cesare, 154 N.J. 394,

412 (1998)). "We do 'not disturb the "factual findings and legal conclusions of

the trial judge unless . . . convinced that they are so manifestly unsupported by


                                                                              A-4879-18T1
                                          6
or inconsistent with the competent, relevant and reasonably credible evidence

as to offend the interests of justice."'" Gnall v. Gnall, 222 N.J. 414, 428 (2015)

(alterations in original) (quoting Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of

Am., 65 N.J. 474, 484 (1974)).

      Defendant argues the motion judge made no findings regarding the

modification of parenting time. He asserts the judge departed from the MSA

and rewrote the parenting time and activity provisions. He argues the judge

should have held a plenary hearing to address the material dispute in facts.

      Rule 1:7-4(a) requires the trial court to make findings of fact and provide

conclusions of law.     Fact-finding "is fundamental to the fairness of the

proceeding and serves as a necessary predicate to meaningful review . . . ." R.M.

v. Sup. Ct. of N.J., 190 N.J. 1, 12 (2007). "Naked conclusions do not satisfy the

purpose of R[ule] 1:7-4. Rather, the trial court must state clearly its factual

findings and correlate them with the relevant legal conclusions." Curtis v.

Finneran, 83 N.J. 563, 570 (1980).

      Here, both parties asked the judge to modify the parenting time schedule,

and plaintiff sought a modification of the activity provisions of the MSA. The

executory language of the judge's order readily demonstrates how he endeavored

to practically accommodate each parties' arguments. However, the order lacks


                                                                          A-4879-18T1
                                        7
the necessary findings explaining how the judge arrived at the conclusions set

forth in it. The judge needed to articulate the reasons for the modifications to

parenting time and the enforcement relief granted.      Without the necessary

reasoning, we are constrained to reverse and remand paragraphs eight, nine,

twelve, thirteen, fourteen, and seventeen of the May 31, 2019 order for further

findings.

      We reject defendant's argument that the judge could not modify the

custody and parenting time terms of the MSA. As the motion judge noted, a

child's maturation, which occasions a change in the child's needs, constitutes a

change in circumstances. Lepis v. Lepis, 83 N.J. 139, 151-52 (1980). The

change in circumstances standard applies to custody and parenting time matters.

See Todd v. Sheridan, 268 N.J. Super. 387, 398 (App. Div. 1993) (holding

"circumstances under which a prior judgment may be disturbed [are] when there

are changed circumstances which would have an impact on the child's

welfare.").

      Moreover, a Family Part judge is expressly empowered to assure a child's

best interests. Pursuant to N.J.S.A. 9:2-3 "the Superior Court, in an action

brought by either parent, shall have the same power to make judgments or orders

concerning care, custody, education and maintenance as concerning a minor


                                                                        A-4879-18T1
                                       8
child." "The 'best-interest-of-the-child' standard is more than a statement of the

primary criterion for decision or the factors to be considered; it is an expression

of the court's special responsibility to safeguard the interests of the child at the

center of a custody dispute because the child cannot be presumed to be protected

by the adversarial process." Kinsella v. Kinsella, 150 N.J. 276, 317-18 (1997).

"The court must focus on the 'safety, happiness, physical, mental and mo ral

welfare' of the children." Hand v. Hand, 391 N.J. Super. 102, 105 (App. Div.

2007) (quoting Fantony v. Fantony, 21 N.J. 525, 536 (1956)); see also P.T. v.

M.S., 325 N.J. Super. 193, 215 (App. Div. 1999) (alterations in original)

(internal quotations omitted) ("In issues of custody and visitation '[t]he question

is always what is in the best interests of the children, no matter what the parties

have agreed to.'" (quoting Giangeruso v. Giangeruso, 310 N.J. Super. 476, 479

(Ch. Div. 1997))).

      Finally, the parties differ on whether a plenary hearing was necessary to

resolve their dispute. Defendant believes a hearing was required to address

"contradictions [in the parties' certifications] and make findings of credibility."

Plaintiff asserts the modifications to the parenting time were "modest" and did

not warrant a hearing. Regardless, she argues defendant never requested a

plenary hearing and should be barred from seeking one on appeal.


                                                                            A-4879-18T1
                                         9
When there is a change in circumstances,

           [a] plenary hearing is required when the
     submissions show there is a genuine and substantial
     factual dispute regarding the welfare of the children,
     and the trial judge determines that a plenary hearing is
     necessary to resolve the factual dispute. . . .

            In some cases, there is clearly a need for an
     evidentiary hearing to resolve custody or parenting time
     issues. See, e.g., P.T., 325 N.J. Super. at 215, 222
     (evidentiary hearing required prior to entry of order of
     joint custody and unsupervised visitation with father
     who had been accused of sexually abusing the child);
     Mackowski v. Mackowski, 317 N.J. Super. 8 (App.
     Div. 1998) (holding that father's motion to transfer
     custody of sixteen-year-old daughter, who repeatedly
     expressed preference to live with father, should not
     have been decided without a plenary hearing); Fusco v.
     Fusco, 186 N.J. Super. 321 (App. Div. 1982) (holding
     that plenary hearing was necessary to determine nature
     and extent of visitation to be granted to father who was
     serving a thirty-two-year prison term for first-degree
     murder). See also Dorfman v. Dorfman, 315 N.J.
     Super. 511, 518 (App. Div. 1998) (noting that detailed
     and documented evidence demonstrating that "child
     was experiencing significant behavioral problems"
     warranted court intervention "to at least order an
     investigation of the problem").         In many cases,
     however, where the need for a plenary hearing is not so
     obvious, the threshold issue is whether the movant has
     made a prima facie showing that a plenary hearing is
     necessary.

     [Hand, 391 N.J. Super. at 105-06 (second alteration in
     original).]



                                                                A-4879-18T1
                               10
      We reject the argument defendant waived a plenary hearing. "'[A] plenary

hearing must be required' if it would assist the court in making its

determination." P.T., 325 N.J. Super. at 214-15 (quoting Fusco, 186 N.J. Super.

at 327).

      The motion judge recognized there was a change in circumstances

warranting a modification of certain parenting time and activity provisions of

the MSA. During oral argument of the motions, the judge stated, "[n]either of

you is entirely wrong about what you're saying in the positions that you're

taking, but neither of you is entirely right either[,]" indicating there was a

potential material dispute affecting A.M.'s best interests. Because of the lack of

findings, we are unable to discern the reasons for the judge's decision, including

his decision to enter the order without a plenary hearing. For these reasons, we

reverse and remand to the motion judge to determine whether to schedule a

plenary hearing to decide the issues raised in the parties' motions and make the

necessary findings in support of the resultant order.

      Reversed and remanded. We do not retain jurisdiction.




                                                                          A-4879-18T1
                                       11